Citation Nr: 0629920	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  03-21 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 decision that denied 
service connection for bilateral hearing loss. The veteran 
filed a notice of disagreement (NOD) in December 2002, and 
the RO issued a statement of the case (SOC) in March 2003.  
In May 2003, the RO issued a supplemental SOC (SSOC), 
reflecting the denial of the claim for service connection for 
bilateral hearing loss.  The veteran filed a substantive 
appeal in June 2003.

In July 2004, the Board remanded this matter to the RO for 
further action and adjudication.  After completing some 
action, the RO continued its denial of service connection for 
bilateral hearing loss (as reflected in a July 2005 SSOC), 
and returned the matter to the Board for further appellate 
consideration.

In December 2005, the Board remanded this matter to the RO 
for further action and adjudication.  After completing some 
action, the RO continued its denial of service connection for 
bilateral hearing loss (as reflected in a January 2006 SSOC), 
and returned the matter to the Board for further appellate 
consideration.

For the reasons expressed below, the matter on appeal is 
again being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran, 
when further action, on his part, is required. 


REMAND

As indicated above, in December 2005, the Board remanded this 
matter to the RO, in part, for a VA examination. 

As previously pointed out in the prior remand, even though 
the veteran's service medical records reflect no findings or 
diagnosis of hearing loss during service or at the time of 
separation, the absence of in-service evidence of hearing 
loss should not be fatal to the claim.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability (i.e., one meeting the requirements 
of 38 C.F.R. § 3.385) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  As also noted 
in the prior remand, the veteran's assertions of significant 
noise exposure in service appear to be consistent with the 
circumstances and conditions of his established combat 
service. See 38 U.S.C.A. § 1154(b).

In the prior remand, the Board specifically requested that a 
physician, with appropriate expertise (an ear, nose, and 
throat physician), examine the veteran and provide an opinion 
regarding the medical etiology of his bilateral hearing loss. 
Rather than a medical examination, the claims file includes 
the report of evaluation and opinion by a VA audiologist, a 
non-physician.  

Thus, as pointed out by the veteran's representative in 
argument submitted in January 2006, an important directive of 
the prior remand was not followed.  A remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Since the directives of the previous remand 
were not followed, appellate review, at this juncture, is not 
appropriate.  Further remand of this matter is warranted, 
even though such will, regrettably, further delay an 
appellate decision on the claim.

Accordingly, in compliance with the prior remand, the RO 
should arrange for the veteran to undergo testing, by an 
audiologist, and then examination by an otolaryngologist 
(ear, nose and throat physician) at an appropriate VA medical 
facility.  See 38 U.S.C.A. § 5103A (West 2002).  The veteran 
is hereby advised that failure to report to the scheduled 
testing or examination, without good cause, may result in a 
denial of the claim.  See 38 C.F.R. § 3.655 (2006).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member. Id.  If the veteran fails to report to the 
scheduled testing examination, the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) 
of the testing and/or examination sent to him by the 
pertinent VA medical facility.

To ensure that all due process requirements are met, prior to 
arranging for the veteran to undergo further examination, the 
RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to his claim on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2005) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also invite the veteran to submit all evidence in his 
possession, and also ensure that its letter meets the 
requirements of the Court's recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
regards notice pertinent to the five elements of a claim for 
service connection, as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2006).

The action identified herein is consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA). See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  However, identification of specific action requested 
on remand does not relieve the RO of the responsibility to 
ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  In adjudicating the 
claim, the RO must document its consideration of the 
provisions of 38 U.S.C.A. § 1154(b).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  

The RO should also ensure that its letter 
meets the requirements of the Court's 
recent decision in Dingess/Hartman (cited 
to above), as regards notice pertinent to 
the five elements of a claim for service 
connection.  The RO's letter should 
clearly explain to the veteran that he 
has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159 (2006).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

3.  After all records and/or responses 
received have been associated with the 
claims file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
audiometric testing to determine the 
current level of hearing loss in each 
ear. The audiologist should report all 
pure tone thresholds, in decibels,  as 
well as the results of speech 
discrimination testing, numerically.  

Thereafter, the RO should arrange for the 
veteran to undergo VA examination by an 
otolaryngologist (ear, nose, and throat 
physician) at an appropriate medical 
facility.  The veteran's entire claims 
file, to include a complete copy of this 
REMAND, and the complete results of all 
testing must be provided to the physician 
(M.D.) designated to examine the veteran, 
and the examination report should include 
discussion of the veteran's documented 
medical history and assertions. All 
clinical findings should be reported in 
detail.

Based on the results of audiometric 
testing, the physician should 
specifically indicate whether the veteran 
currently has hearing loss in either ear 
to an extent recognized as a disability 
for VA purposes (i.e., an auditory 
threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz of 40 
decibels or greater; or an auditory 
threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 
4000 Hertz of 26 decibels or greater; or 
speech recognition scores using the 
Maryland CNC Test of less than 94 
percent).

With respect to each diagnosed hearing 
loss disability,  the physician should 
offer an opinion, consistent with sound 
medical principles, and based on 
consideration of the veteran's in- and 
post-service history and assertions, as 
to whether the veteran it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that any such 
disability is the result of injury or 
disease incurred or aggravated in 
service, to specifically include likely 
significant noise exposure during the 
veteran's combat service in Vietnam.  

The physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report for 
the scheduled testing and/or examination, 
the RO must obtain and associate with the 
claims file (a) copy(ies) of any 
notice(s) of the date and time of the 
testing and/or examination sent to him by 
the pertinent VA medical facility.

6.  The RO should review the examination 
report(s) to ensure complete compliance 
with the directives of this REMAND.  If 
any report is deficient in any manner, 
the RO must implement corrective 
procedures.  See Stegall.

7. After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for bilateral hearing 
loss in light of all pertinent evidence 
and legal authority, to specifically 
include the provisions of 38 U.S.C.A. § 
1154(b).

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.


The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).



